UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK                                     Hearing Date and Time
                                                                  November 1, 2018 @10:00 am
                                                     )
In re:                                               )
                                                     )
AC I NEPTUNE LLC,                                                 Case No.: 18-20007 (RDD)
                                                     )
                             Debtor.                 )            Chapter 11
                                                     )


                      APPLICATION FOR AN ORDER EXTENDING
                     DEBTOR'S TIME TO REDEEM REAL PROPERTY
                         PURSUANT TO 11 U.S.C. SECTION 105
                    AND SECTION 108(b) OF THE BANKRUPTCY CODE


TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

         AC I NEPTUNE LLC, the debtor and debtor in possession herein (the “Debtor”), by its

proposed attorneys, Shafferman & Feldman LLP, 210 Roebling, LLC, as debtor and debtor-in-

possession (the “Debtor"), upon information and belief respectfully moves the court as follows:

                                PRELIMINARY STATEMENT

         1.     The Debtor filed this Chapter 11 case in order to preserve the Debtor’s sole asset,

its interest in the real property known as and located at 3501 Route 66, Neptune, New Jersey (the

“Property”).    On October 3, 2018, the Debtor signed a purchase agreement with Pinellas

Gateway, LLC, for the sale of the Property for $5,800,000, an amount that we believe will pay

all creditors’ allowed claims, in full, with a significant distribution to the equity holders.

(Attached hereto as Exhibit “A” is a copy of the purchase agreement.) Within the next few

days, the Debtor intends to file a motion seeking approval of the attached purchase agreement,

and will also be filing a chapter 11 plan in connection with this contract. In order to assure that

the Debtor has the opportunity to consummate this sale and successfully conclude this Chapter


                                                 1
11 case, the Debtor has filed this motion seeking an order extending its time to redeem its real

Property under sections 105 and 108(b) of title 11 of the United States Code (the “Bankruptcy

Code”).

                                     JURISDICTION AND VENUE

        2.          Jurisdiction over the Motion is vested in the United States District Court for this

District pursuant to Section 1334 of title 28 of the United States Code (the “Judicial Code”). This

motion has been referred to this Court for consideration pursuant to Section 157 of the Judicial

Code and the Referral of Matters to the Bankruptcy Judges.

       3.            Venue of this Motion in this district is proper pursuant to Section 1409 of the

Judicial Code.

        4.          This is a core proceeding arising under title 11 of the United States Code. See

28 U.S.C. § 157(b)(1).

                                              BACKGROUND

         5.       The Debtor is a single member Delaware limited liability company which

operates through RK Neptune, LLC, its sole member. The members of RK are: YKYM LLC1

(25%); Ben Ringel (25%); Gerber Ventures, LLC (25%); and Tibor Klein (25%). The Debtor is

engaged in the business of owning the real property known as and located at 3501 Route 66,

Neptune, New Jersey (the “Property”)2.

         6.       The Debtor acquired the Property over 13 years ago from CNA Insurance

Company. The Property has been vacant since the purchase except for a brief period during

which it was leased to FEMA.

1
  Jacob Mermelstein, who signed the Amended Petition and all of the Schedules and Statement of Financial Affairs,
is the managing member of YKYM LLC.
2
 The Property consists of approximately 50 acres. On the Property sits a vacant approximate 180,000 square foot
office building.

                                                        2
        7.      After FEMA vacated, the Debtor obtained a secured $2,000,000 mortgage loan

with First State Realty (“First State”) at an 8% interest only rate (the “Mortgage”). At that time,

Gerber Ventures LLC became a 25% member of the Debtor.

        8.      Neptune Mortgage Holdings, LLC (“Neptune Mortgage”) thereafter purchased

the mortgage and note from First State. It is important that this Court be aware that the principal

of Neptune Mortgage is Sander Gerber who is also a managing member of Gerber Ventures,

LLC, a 25% member of RK. In presiding over this case, this Court of Equity should be mindful

of the fact that this case presents the unfortunate situation where an insider purchased a

mortgage, and thereafter has sought to obtain the sole asset of the entity in which it holds an

interest to the detriment of the other equity holders.

        9.      Gerber’s entity, Neptune Mortgage, purchased the Mortgage for the sole purpose

of his stealing his partner’s equity. At the Beit Din arbitration to resolve corporate governance

issues, the Rabbis asked Mr. Gerber if he purchased the Mortgage, and he responded “no”; when

in fact Mr. Gerber had purchased the Mortgage.           Furthermore, Mr. Gerber never made any

capital calls to pay debt service and Ben Ringel and Jacob Mermelstein made all debt service

payments.

        10.         The Debtor acknowledges that this case is a single asset real estate case

(“SARE”), and so indicated in paragraph #7 of its Amended Petition. Being a SARE, the Debtor

understands the dispatch with which the case must be administered.

        11.     Because the Property has been vacant for many years, as no income was

generated, the Debtor was unable to make any payments on account of the Mortgage. First State

commenced a foreclosure action and Mr. Ringel and Mr. Mermelstein entered into a forbearance

agreement with First State upon the payment of $100,000 and the entry into a contract of sale



                                                  3
with National Field Network (“National Field”) for its purchase of a portion of the Property for

$2,000,000 in 2014. As set forth in the accompanying declaration of Jacob Mermelstein, dated

October 4, 2018, Mr. Memelstein, to the best of his knowledge, believes that Mr.Gerber

interfered with the Debtor’s ability to consummate this sale. First State thereafter reinstated the

Mortgage and the Debtor continued to make some payments.

        12.     Mr. Mermelstein and Mr. Ringel solely paid the debt service until Mr. Gerber

purchased the note and Mortgage, at which point Mr. Ringel and Mr. Mermelstein stopped

paying the debt service.

        13.     On March 9, 2018 the New Jersey State Court entered a Final Judgment of

Foreclosure. Pursuant to the Final Judgment of Foreclosure, the Foreclosure Department set the

sum of $3,508,631.31, including principal, interest and counsel fees, as the sale amount.

        14.     The Debtor did NOT make any appearances in the State Court Foreclosure

Action as Debtor’s co-managers, Mr. Mermelstein and Mr. Gerber, had meetings with Mr.

Gerber, and Mr. Gerber said “find a buyer. I only bought the mortgage to help the partners.”

However, this was not true.

        15.     A Sheriff’s sale was held by the Sheriff of Monmouth County on July 30, 2018.

At the Sheriff’s sale, Movant bid its mortgage. There were no other bidders at the Sheriff’s sale.

        16.     Prior to the Sheriff’s sale, Mr. Ringel’s counsel, Alan Hammer, Esq., made a deal

with Mr. Gerber’s counsel, John Stolz, Esq., to avoid the foreclosure sale. However, it appears

that Mr. Gerber did not live up to the deal.

        17.     Under New Jersey law, a borrower/owner has the greater under New Jersey law

the right to redeem expires upon the greater of (i) ten days following the sheriff’s sale; and (ii)

the date on which an order confirming the sale is entered following objections to the sale, to



                                                 4
redeem; and/or (iii) the delivery of the sheriff’s deed to the winning bidder. See Hardyston Nat.

Bank v. Tartamella, 56 N.J. 508, 315 (1970) (“we believe the just course is to permit the

mortgagor to redeem within the ten-day period fixed by R. 4:65-5 for objections to the sale and

until an order confirming the sale if objections are filed under the rule.”) Upon the delivery of

the sheriff’s deed to the winning bidder at a sheriff’s sale (in this case, the foreclosing

mortgagee), the owner’s rights are cut off. However, “during the ten days following a sheriff's

sale, and without the need for court approval, the mortgagor ‘has an absolute right to redeem the

property by tendering the full amount due on the mortgage.’” Brookshire Equities v. Montaquiza,

346 N.J.Super. 310, 315 (App.Div.), certif. denied, 172 N.J. 179 (2002) (emphasis added)

(quoting Hardyston, 56 N.J. at 513).

        18.     During ten (10) day period, the Debtor’s New Jersey counsel had many

discussions with Mr. Gerber’s counsel which were all fruitless, as Mr. Gerber attempted to

compensate only Mr. Ringel and not the Debtor. Mr. Ringel did not respond to this proposal as

it would be a breach of his fiduciary duties.

        19.     On August 9, 2018 (the “Filing Date”) the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code in order to preserve the Debtor’s right of

redemption under New Jersey law.

                                          ARGUMENT


       20.    The Debtor believes that automatic stay provisions of section 362(a) are

controlling in this case since the triggering events, described in paragraph 17, supra, (ii) the date

on which an order confirming the sale is entered following objections to the sale, and/or (iii) the

delivery of the sheriff’s deed to the winning bidder had not occurred prior the Filing Date. Since

the express act of delivering the sheriff’s deed to the winning bidder has not yet occurred, the

                                                 5
automatic stay provisions of section 362(a) of the Bankruptcy Code are applicable to this case,

and therefore, section 108(b) of the Bankruptcy Code is not applicable. However, in the event

that this Court determines that section 362 is inapplicable to this case, the Debtor’s right of

redemption is extended for a period of sixty (60) days under Section 108(b) of the Bankruptcy

Code. See, Canney v. Merchants Bank (In re Canney), 284 F.3d 362, 372-73 (2d Cir.

2002)(holding that § 108(b) governs the tolling of a period of redemption); See also, In re 652

W. 160th L.L.C., 330 B.R. 455, 465 (Bankr. S.D.N.Y. 2005).


        21.           In this case, under section 108(b) of the Bankruptcy Code, the Debtor's right

to redeem the Property is extended up to and including, at minimum, October 9, 20183. See, In

Re 652 West 160th LLC, 330 B.R. at 464 (citations omitted). The Court in In Re 652 West 160th

LLC acknowledged that the Bankruptcy Court has the power under section 105(a) of the

Bankruptcy Code to extend the 60 day redemption period conferred by Section 108 (b) of the

Bankruptcy Code. Id. at 464- 465. See also, In Re Canney, 284 F.3rd 362 (2d. Cir. 2002); Bank

of Commonwealth v. Devall, 13 B.R. 989 (B.D. Mich. 1981).

        22.        Therefore, by this motion, the Debtor is seeking the entry of an order extending

its time to redeem the Property under section l08 (b) of the Bankruptcy Code. As set forth in the

above cases, this Court has the equitable power under section 105(a) to extend the Debtor’s time

to redeem the Property in appropriate circumstances.

         23.      The Debtor submits that such circumstances exist in this case: (a) the Debtor has

entered into a contract of sale of the Property for an amount that will pay all creditors’ allowed

claims, in full, with a significant distribution to the equity holders; and (b) Mr. Gerber, as a


3
  The 60th day of this case falls on Monday, October 8, 2018, which is a legal holiday. Therefore under Rule
9006(a)(1)(C) of the Federal Rules of Bankruptcy Procedure, the earliest that the redemption period would expire is
at 11:59 pm on October 9, 2018.

                                                        6
member of the Debtor, can arguably have purchased the mortgage as a nominee of the Debtor,

Within the next several days, the Debtor intends to file a motion seeking approval of this

contract pursuant to section 363 of the Bankruptcy Code.

            24.        Recognizing that this case is a SARE, in conjunction with the its sale motion,

next week the Debtor intends to file a reorganization plan, the means of implementation will be

the sale of the Property, which will provide for payments in full to all Allowed Claims, with a

significant return to equity4. It should give this Court great pause if Neptune Mortgage, an entity

controlled by insider Mr. Gerber, would balk at this opportunity and oppose this motion. In fact,

any opposition filed to this motion filed by Neptune would be an action in contravention of the

fiduciary duties owed by the Neptune’s principal, Mr. Gerber, to the Debtor5.

                  WHEREFORE, the Debtor respectfully requests entry of an order extending its

time to redeem its Property under sections 105 and 108(b) of the Bankruptcy Code all for which

no previous application has been made, and granting it such other and different relief as seems

just, proper and equitable.

DATED:            New York, New York
                  October 5, 2018

                                                     Shafferman & Feldman LLP
                                                     Proposed Attorneys for Debtor
                                                     137 Fifth Avenue, 9th floor
                                                     New York, New York 10010
                                                     (212) 509-1802

                                                     By: __/S/ Joel M. Shafferman___
                                                          Joel M. Shafferman



4
  Even if this Court were to adopt the “extraordinary circumstances test described in In re 210 Roebling, LLC, 336
B.R. 172 (Bankr. E.D.N.Y. 2005), the Debtor submits that such circumstances are present in this case where an
insider of the Debtor goes behind the back of his partners to buy the mortgage and then commence a foreclosure
action in an effort to wipe any equity that the other partners have in the property.
5
    Mr. Gerber has created various trusts that own the Mortgage over which he has de facto control.

                                                           7
